Crew III, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 1996, which ruled that claimant was disqualified from receiv*792ing unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Whether a claimant has refused an offer of suitable employment without good cause is a question for the Unemployment Insurance Appeal Board and its resolution of that inquiry, if supported by substantial evidence, must be upheld (see, Matter of Gray [Roberts], 130 AD2d 904, 905). Here, the employer’s representative testified that claimant, who previously had been employed in a temporary position as an administrative assistant earning $23 per hour, was offered a similar position with a national accounting firm at the rate of $14 per hour. According to the employer’s representative, claimant was qualified for the position and the salary offered was within the prevailing range of salaries paid for similar positions in that area.
The record further establishes that claimant, instead of accepting the position, repeatedly requested that the employer’s representative locate a different job for her— specifically, one that would pay a higher salary. The mere fact that the salary offered, however, was less than that previously earned by claimant does not constitute good cause for refusing employment (see, Matter of D’Allesandro [Hudacs], 186 AD2d 954, 955). Although claimant denied refusing the offered position, this merely presented a credibility issue for the Board to resolve. Based upon our review of the entire record, we cannot say that the Board’s decision, finding that claimant refused an offer of suitable employment without good cause, is not supported by substantial evidence in the record.
Cardona, P. J., Mikoll, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.